155 U.S. 482 (1894)
POSTAL TELEGRAPH CABLE COMPANY
v.
ALABAMA.
No. 702.
Supreme Court of United States.
Submitted November 19, 1894.
Decided December 17, 1894.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE MIDDLE DISTRICT OF ALABAMA.
*486 Mr. T. Moultrie Mordecai and Mr. P.H. Gadsden for plaintiff in error.
Mr. William L. Martin, Attorney General of the State of Alabama, for defendant in error.
MR. JUSTICE GRAY, after stating the case, delivered the opinion of the court.
By section 1 of the act of Congress of March 3, 1875, c. 137, as amended by the acts of March 3, 1887, c. 373, and August 13, 1888, c. 866, it is enacted that the Circuit Courts of the United States shall have original cognizance, concurrent with the courts of the several States, of all suits of a civil nature, at common law or in equity, where the matter in dispute exceeds, exclusive of interest and costs, the sum or value of $2000, "and arising under the Constitution or laws of the United States, or treaties made, or which shall be made, under their authority; or in which controversy the United States are plaintiffs or petitioners; or in which there shall be a controversy between citizens of different States;" "or a controversy between citizens of the same State claiming lands under grants of different States; or a controversy between citizens of a State and foreign States, citizens or subjects." And by section 2, the defendant's right to remove a suit  whether arising under the Constitution, laws or treaties of the United States, or coming within any other class above enumerated  from a state court into the Circuit Court of the United States, is restricted to suits "of which the Circuit Courts of the United States are given original jurisdiction by the preceding section." 25 Stat. 434.
*487 The grounds upon which the present suit was removed from a court of the State of Alabama into the Circuit Court of the United States were that the controversy therein arose under the Constitution and laws of the United States, and that it was wholly between citizens of different States.
But the suit was one brought by the State to recover taxes and penalties imposed by its own revenue laws, the jurisdiction over which belongs to its own tribunals, except so far as Congress, in order to secure the supremacy of the national Constitution and laws, has provided for a removal into the courts of the United States. Wisconsin v. Pelican Ins. Co., 127 U.S. 265, 290; Huntington v. Attrill, 146 U.S. 657, 672. And the complaint by which the suit was begun did not mention the Constitution or any law of the United States, or claim any right under either.
A State is not a citizen. And, under the Judiciary Acts of the United States, it is well settled that a suit between a State and a citizen or a corporation of another State is not between citizens of different States; and that the Circuit Court of the United States has no jurisdiction of it, unless it arises under the Constitution, laws or treaties of the United States. Ames v. Kansas, 111 U.S. 449; Stone v. South Carolina, 117 U.S. 430; Germania Ins. Co. v. Wisconsin, 119 U.S. 473.
It is equally well settled that under the provisions, above referred to, of the existing act of Congress, no suit can be removed by a defendant from a state court into the Circuit Court of the United States, as one arising under the Constitution, laws or treaties of the United States, unless the fact that it so arises appears by the plaintiff's statement of his own claim; and that a deficiency in his statement, in this respect, cannot be supplied by allegations in the petition for removal, or in subsequent pleadings in the case. Tennessee v. Bank of Commerce, 152 U.S. 454; Chappell v. Waterworth, ante, 102.
The conclusion is inevitable, that the judgment of the Circuit Court of the United States must be reversed, and the case remanded to that court, with directions to remand it to the state court; and that, the case having been wrongfully *488 removed into the Circuit Court of the United States by the Postal Telegraph Cable Company, that company must pay the costs in that court, as well as in this court. Tennessee v. Bank of Commerce, above cited; Hanrick v. Hanrick, 153 U.S. 192.
Judgment reversed accordingly.